PER CURIAM.
This is an appeal from a judgment entered upon a jury verdict in favor of the insured appellee against appellant carrier under an insurance policy for the theft of an insured’s truck.
The appellant carrier resisted the claim for loss by theft of the truck on the grounds of a policy exclusion of coverage for theft caused by any person in the insured’s employment. The insured, of course, contended that the policy exclusion did not apply because the person causing the loss by theft was not in the owner’s employment within the meaning of the policy provision.
Appellant’s sole question raised on appeal is whether the trial judge erroneously gave one of the plaintiff’s requested instructions concerning the law of independent contractors. Appellant claims that the giving of the questioned instruction was improper because there was no evidence placed before the jury based upon which it could find that such a relationship existed between the insured and the person who took the truck in question. Examination of the record reflects that there was introduced evidence which if believed by the jury could have sustained a finding that the relationship between the insured and the errant party was that of independent contractor. *494Accordingly, the giving of the questioned instruction to the jury is not reversible error.
Affirmed.
RAWLS, C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.